Case 19-40131-reg Doc 26 Filed 06/20/19 Page1of11

Fill in this information to identify the case:

Debtor 1 Lori Ann Clark

 

Debtor 2 Collin Bradley Clark
(Spouse, if filing)

 

United States Bankruptcy Court for the: Northern District of Indiana (State)

Case number 19-40131

 

 

Official Form 427

Cover Sheet for Reaffirmation Agreement 12/15

Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
and file the documents within the time set under Bankruptcy Rule 4008.

 

Explain the Repayment Terms of the Reaffirmation Agreement
1. Who is the creditor? Ally Bank

 

Name of the creditor

 

2, How much is the debt? = On the date that the bankruptcy case is filed $24,197.10
To be paid under the reaffirmation agreement $24,256.38

$407.89 per month for 73 months (if fixed interest rate)

 

3. What is the Annual

Before the bankruptcy case was filed 6.89%
Percentage Rate (APR) ee _

 

of interest? (See Under the reaffirmation agreement 6.89% [Fixed
Bankruptcy Code .
§ 524(k)(3)(E).) [1 Adjustable Rate
4. Does collateral secure [CL] No
the debt?
Yes. Describe the collateral. 2017 GMC ACADIA VIN: 1GKKRSKD6HJ307340

Current market value $27,575.00

 

5. Does the creditor assert [7 No
that the debt is

nondischargable? 1 Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargable.

 

6, Using Information from
Schedule J; Your Income
(Official Form 1061) and

lo
Schedule J: Your 6a. Combined monthly income from s4aloy|. © 6e. Monthly income from all sources $ Y a lol] S

Income and expenses reported on Schedules | and J Income and expenses stated on the reaffirmation agreement

 

Expenses (Official Form line 12 of Schedule | after payroll deductions
106J), fill in the amounts. od ob
6b. Monthly expense from line 22cof - $ 4, lo 4 . 6f. Monthly expenses - § aloY [.
Schedule J
6c. Monthly payments on all 6g. Monthly payments on all ar
reaffirmed debts not listed on -$Q. 00 reaffirmed debts not included in - $f ) ‘ ( yO
Schedule J after payroll deductions
6d. Scheduled net monthly income $ 0.0lo 6h. Present net monthly income $_{ ) : 0 ly
Subtract lines 6b and 6c from 6a. Subtract lines 6f and 6g from Ge.
If the total is less than 0, put the If the total is less than 0, put the
number in brackets. number in brackets.

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement Page 1
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 2of11

 

 

 

 

 

 

Debtor 1 Lori Ann Clark Case Number (if known} 19-40131.
First Name Middle Name Last Name

7. Are the income amounts D No

on the lines 6a and 6e : :

. diffe t and complete line 10.

different? (1 Yes. Explain why they are differen p
8. Are the expense gy No

amounts of tiie 6b [] Yes. Explain why they are different and complete line 10.

and 6f different?

 

 

 

 

 

9. Is the net monthly eH No
Pais in ie Gh Wee [] Yes. Apresumption of hardship arises (unless creditor is a credit union).
Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
Complete line 10.
10. Debtor's certification | certify that each explanation on lines 7-9 is true and correct.

about lines 7-9

If any answer on line 7-9 is
Yes, the debtor must sign
here.

 

\f all the answers on lines 7-9 Signature of Debtor 1 Signature of Debtor 2 (Spouse Only in a Joint Case)
are No, go to line 11.

 

11. Did an attorney represent O No
the debtor in negotiating
the reaffirmation
agreement? [] No

Yes

‘yi Yes. Has the attorney executed a declaration or an affidavit to support the reaffirmation agreement?

 

 

 

 

Whoever fills out this form | certify that the attached agreement is a true and correct copy of the reaffirmation agreement between the
must sign here. parties identified on this Cover Sheet for Reaffirmation Agreement.
NAL ort . Date (y | JU] dt 19
Signature MM /DD/YYYY
aria i ,
za j Xo
Siena Maha
Printed Name
Check one:

(| Debtor or Debtor's Attorney
op Creditor or Creditor's Attorney

 

 

 

Official Form 427 Cover Sheet for Reaffirmation Agreement Page 2
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 3o0f11

Form 2400A (12/15)

 

Check'one;
() Presumption of Undue Hardship
f No Presuniption of Undue Hardship
See Debtor's Statemerit-in Support of Reaffirtiation,
Part ff bela, io determine which box-to- check

 

 

 

UNITED STATES BANKRUPTCY COURT

Northern District of Indiana

Inte Lori Ann Clark and Collin Bradley Clark, Case No. 19-40131
Debtor(s)
Chapter 7.

REAFFIRMATION DOCUMENTS
Name of Creditor: Ally Bank
Ci Check. this box if Creditor is a Credit Union
PART I, REAFFIRMATION AGREEMENT
Reaffirming a-debt is 4 serious financial decision. Before.entcring into this Reaffirmation
Agreement, you niust review.the important disclosures, instructions, and definitions: found
in Part V of this form.

A. Brief description of the original agreement being reaffirmed: Auto — Contract

For example, auto. loan

B.. AMOUNT REAFFIRMED: $24.256.38

 

The Amount Reaffirmed is the entire amount that you ate agrecing to pay. This

may inelide unpaid principal, interest, and fees and costs (if any) arising on or
before 04/23/2019, which is-the date of the Disclosure Statement portion of this form
(Part V).

See the definition of “Amount Reaffirmed “tn Part V, Section C ‘below:

C. The ANNUAL PERCENTAGE RATE applicable to the Amount Reaffirmed is 6.89%.
See definition of “Annual Percentage Rate” in Part V, Section C below.
This is.a (check one) (& Fixedrate ©) Variable rate

If the loan has a variable tate, the future interest raté-may increase or decrease from the Annual
Percentage Rate disclosed here.

Lori Ann Clark.gnd-Catlin Bradley Clark 19-4013
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 4of11

Form 2400A, Reaffirmation Documents: Page.2.

D. Reatfirmation Agreement Repayment Terms:
73 regular monthly payments of $407.89 starting’on April 30, 2019.

Cl Describe. repayment terms, including whether future payment-amount(s) may be different
from the initial payment amount.
E. Describe the collateral, ifany, securing the debt:
Description: 2017 GMC ACADIA VIN: IGKKRSKD6HJ307340
Current Market Value:.$27.575.00

F. Did the debt that is being reaffirmed arise from the purchase of the collateral described
above?
Yes, What was the purchase price for the collateral? $27,044.25
CINo. What was the amount of the original loan? $
G. Specify the changes made by this Reaffirmation Agreement to tlie most recent credit terms-on
the reaffirmed debt.and any related agreement:

Terms as of the Tetms After
Date of Bankruptcy ‘Reaffirmation
Balance due (including a —
_fees-and costs) . 524,197.10 $24,256.38
Annual Percentage Rate 689% 6.89%
Monthly Payment $407.89 $407.89

H. ( Check this box ifthe creditor is agreeing to provide you with additional future credit in
connection with this Reaffirmation Agreement. Describe the credit limit, the Annual
Percentage Rate that applies to futuré credit and any other térims on future purchases
and advances using such credit;

 

 

PART UL. DEBTOR'S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

A. Were you. represented by an attorney during the course of negotiating this agreement?
Check one. Yes’ G No.

B. 1s the creditor a-credit union?
Check one.. OO Yes & No

Lori Ann Clark arid Callin Bradley-Clark 19-4013)
Case 19-40131-reg Doc 26 Filed 06/20/19 Page5of11

Form 2400A, Reaffirmation Documents Page 3
C. If your answer to EITHER question A. or B. above is “No,” complete 1. and 2. below.

1. Your present monthly income and expenses are:

a. Monthly income from all sources after payroll deductions $ ty 4 oo
(take-home pay plus any other income)

b. Monthly expenses (including all reaffirmed debts except $ 4 q 233.1
this one)

c. Amount available to pay this reaffirmed debt (subtract b. from a.) $ 407.15

d. Amount of monthly payment required for this reaffirmed debt $401.24

If the monthly payment on this reaffirmed debt (line d.) is greater than the amount you have
available to pay this reaffirmed debt (line c.), you must check the box at the top of page one that
says “Presumption of Undue Hardship.” Otherwise, you must check the box at the top of page
one that says ‘‘No Presumption of Undue Hardship.”

2. You believe that this reaffirmation agreement will not impose an undue hardship on you
or your dependents because:

Check one of the two statements below, if applicable:

Ww You can afford to make the payments on the reaffirmed debt because your monthly
income is greater than your monthly expenses even after you include in your
expenses the monthly payments on all debts you are reaffirming, including this one.

O You can afford to make the payments on the reaffirmed debt even though your
monthly income is less than your monthly expenses after you include in your
expenses the monthly payments on all debts you are reaffirming, including this one,
because:

Use an additional page if needed for a full explanation.

D. If your answers to BOTH questions A. and B. above were “Yes,” check the following
statement, if applicable:

Ol You believe this Reaffirmation Agreement is in your financial interest and you can
afford to make the payments on the reaffirmed debt.

Also, check the box at the top of page one that says “No Presumption of Undue Hardship.”

Lori Ann Clark and Collin Bradley Clark 19-4013]
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 6of11

Form 2400A, Reaffirmation Documents Page 4

PART III. CERTIFICATION BY DEBTOR(S) AND SIGNATURES OF PARTIES

I hereby certify that:
(1) l agree to reaffirm the debt described above.

(2) Before signing this reaffirmation agreement, | read the terms disclosed in this Reaffirmation
Agreement (Part I) and the Disclosure Statement, Instructions and Definitions included in Part V
below;

(3) The Debtor’s Statement in Support of Reaffirmation Agreement (Part II above) is true and
complete;

(4) Lam entering into this agreement voluntarily and am fully informed of my rights and
responsibilities; and

(5) Ihave received a copy of this completed and signed Reaffirmation Documents form.

SIGNATURE(S) (If this is a joint Reaffirmation Agreement, both amen must sign.):
Date al RR 19 Signature /AY ob Vo.
gf } ) f Debtor
Z 4
Date S [28/14 Signature_(_ 4

“Joint Debtor, ifany

 

Reaffirmation Agreement Terms Accepted by Creditor:

Creditor Ally Bank PO Box 130424, Rosevill 1 55113-0004
Print Name 4

NV, (A Maran

Print Name of Representative

 

PART IV. CERTIFICATION BY DEBTOR'S ATTORNEY (IF ANY)

To be filed only if the attorney represented the debtor during the course of negotiating this agreement.

I hereby certify that: (1) this agreement represents a fully informed and voluntary agreement by the
debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the
debtor; and (3) I have fully advised the debtor of the legal effect and consequences of this agreement and
any default under this agreement.

( A presumption of undue hardship has been established with respect to this agreement. In my
opinion, however, the debtor is able to make the required payment.

Check box, if the presumption of undue hardship box is checked on page 1 and the creditor is not a
Credit Union. SL, de
Date: b by / ] Signature of Debtor's Attorney Su Si fi OC
7
Print Name of Debtor's Attorney Bre L 4 L/y e leg
“ I

Lori Ann Clark and Collin Bradley Clark 19-40131
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 7 of 11

Form 2400A, Reaffirmation Documents. Page.5

PART V. DISCLOSURE STATEMENT AND INSTRUCTIONS TO DEBTOR(S)

Before agreeing to: reaffirm a debt, review the terms disclosed in the Reaffirmation Agreement
(Part I above) and these additional important disclosures and instructions.

Reaffirming a-debt is a serious financial decision. The law requires you fo take certain steps to-make
sure the decision is in your best interest. If these. steps, whicl are detailed in the Instructions provided in.
Part V, Section B below, are not completed, the Reaffirmation Agreement is not-effective, even though
you have signed it,

A.

DISCLOSURE STATEMENT

What are your obligations if you reaffirm a debt? A-reaffirmed debt remains. your personal
legal obligation to pay. Your reaffirmed. debt is not-discharged in your ‘bankruptey case. That

‘meéans that if you default om your reaffirined debt after your bankruptcy case is over, your creditor

may be able to take your property or your wages. Your obligations will be determined by the
Reaffirmation Agreement,-which may have:changed the terms of the-original agreement. If you
are reaffirming an open-end credit agreement, that agreement or applicable law may permit the
creditor to change the terms of that agreenient in the future under certain conditions,

Are you required to enter into a-reaffirmation. agreement by-any law? No, you are not

required to reaffirm a debt by any law. Only. agree to réaffirm a debt if it is in-your best interest:
Be sure you.can afford the payments that: ‘-you-agree to make.

What if your creditor has.a security interest or fie? Your bankr uptcy discharge does not
eliminate any lien on-your property. A ‘‘lier’”’ is often-referred to as.a security interest, deed of
trust, mortgage, or security deed. The property. subject toa Hien-is offen referred to as collateral.
Even if you do not reaffirm and your personal liability on the debt-is. discharged, your creditor
may still have a right under the lien to take the collateral if you do not pay or default on the debt.

‘If the collateral is personal property that is exempt or that the trustee has abandoned, you may be
‘able to redeem the item rather than reaffirm the debt. To: redeem, you make a ‘single payment ta
‘the creditor equal to the current value of the collateral, as the parties agree. or the court determines,

How soon do-you need to enter into and file a-reaffirmation agreement? if you decide to entér
into a reaffirmation agreement, you miust do so before you receive your discharge. After you have

entered into a reaffirmation agreement and.all parts of this form that require a signature have been

signed, either you or the creditor should file it as soon as possible. The signed agreement must be-
filed with the court no later than 60 days after the first date.set for the meeting of creditors, so that

‘the court will have time io schedule a hearing to approve the agreement if approval is required.

However, the court:may extend the time for filing, even after the 60-day period has ended.

Can you cancel thea greement? You may rescind (cancel): your Reaffirmation Agreement at any
time before the bankruptcy court enters your discharge, or during the 60-day period that begins on
the. date your Reaffirmation Agreement is.filed withthe court, whichever accurs later, To rescind
(cancel) your Reaffi rmation Agreement, you must notify the creditor that your Reaffirmation
Agreement is rescinded (or canceled). Remember that you can rescind the agreement, even if the
court-approves it, as lang as you rescind within the time allowed.

‘Lori Ann Clark and Colliit Bradiey Clark 19-4013]
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 8 of 11

Form 2400A,-Reaffirmation Documents, Page 6

6. When will this Reaffirmation Agreement be effective?

a. Ifyou were. represented by an attorney during the negotiation of your Reaffirmation
Agreement and.

i. ifthe creditor is not a Credit Union, your Reaffirmation Agreement becomes effective
when it is filed with the court unless the reaffirmation is presumed to. be an undue
hardship. [f the Reaffitmation Agreement is presumed tobe an undue hardship, the court
must review it and: may set a hearing to determine whether you have rebutted the
presumption of undue hardship.

ii. ifthe creditor isa Credit Union, your Reaffirmiation Agreement becomes effective
when it is filed with the court.

‘b. If you were.not represented by an attorney during the negotiation of your Reaffirmation
Agreement, the Reaffirmation Agreement will not be effective unless the court approves it:
To have the court approve your agreement, you must file.a motion. Seé Instruction 5, _ below.
The court will notify you and the ctéeditor of the heari ng on your Reaffirmation Agreement.
You must attend this hearing, at which time the judge will review your Reaffirmation
Agreement, If the judge decides that the Reaffirmation Agteement is in your best interest, the
agreement will be approved and will become effective. However, if your Réaffirmation
Agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or
other lien on your real property, like-your home, you do notneed to file a motion or get court
approval of your Reaffirmation Agreement.

7. What ifyou have questions about what.a creditor ean do? If you-have questions about
reaffirming a debt, or what.the law requires, consult with the: ‘attorney who helped you Tiegotiate
this agreement. if you do-not have ari: attorney helping you, you may ask the judge to explain the
effect of this agreement to you.at the hearing to approve the Reaffirmation Agreement. When this
disclosure refers to what a creditor “may” do, it is not giving any creditor permission-to do
anything. The werd “may” is used to.tell you what might occur if the law petmits the creditor to
take the action.

B. INSTRUCTIONS

1. Review these Disclosures and.carefully.consider your decision to reaffirm. Lf you want to
reaffirm, review and complete the-information contained in the Reaffirmation Agreement (Part
above). If your case is a joint case, both spousés must sign the agreement if both are reaffirming
‘the debt.

2.. Complete the Debtor's Statement in Support of Reaffirmation Agreement (Part II abéve).-Bé- sure
that you can afford to make the payments that you are agreeing to: maké.and that you-have:
received a copy of the Disclosure Statement and a completed and signed Reaffirmation
Agreement.

3.. If you were represented by an attorney during the negotiation of your Reaffirmation Agreement,
your attorney must sign and date. the Certification By Debtor’s.A ttorhey section (Part IV above).

4, You or your creditor must file -with the court the original of this Reaffirmation Documents packet
and ‘a completed Reaffinmation Agreement Cover Sheet (Official Bankruptcy Form-427).

3. if you are. notrépresented by an attorney, you must also complete and file with the court a
séparate document entitled “Motion for Court Approval of Reaffirmation Agreement” unless your
reaffi wnalion agreement.is for a consumer debt secured by a lien on yout real property, such as
your home, You can use Form.2400B to-do this.

Lori Ann-€tark and Collin Bradtey Clark 19-40131
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 9 of11

Form 24004, Reaffirmation Documents Page 7.

Cc. DEFINITIONS

1. “Amount Reaffirmed” means the total amount of debt that youare agreeing to pay (reaffirm) by
entering into this agreemént. The amount‘of debt includes any: unpaid fees and costs that you are
agreeing to pay that arose on or before the date of disclosure, which is‘the date specified in the
Reaffirmation. Agreement (Part I, Section.B above). Your: credit agreement may obligate you-to
pay additional amounts that arise after the date of this disclosure: You should consult your credit
agreement to determine whether you aré obligated to pay additional amounts that may arise after
the date of this disclosure,

2 “Annual Percentage Rate” means the interest rate on a {oan expressed under the rulés required
by federa! law. The arinual: percentage rate (as opposed to the “stated interest rate”) tells you the.
full cost.of your credit including many of the creditor’s fees and charges. You will find the annual
percentage rate for your original agreement on the disclosure statement that was given to-you
when the loan papers were signed or on the monthly statements sent to you for an open end credit
account such as a-credit card.

3 “Credit Union” means a financial institution as defined in 12 U.S.C. § 461(b)(1}(A}fiv), It is

owned and.controlled by and provides financial services to its members and typically uses words
like “Credit Union” or initials like “C:U.” or “F.C.U.” in its name.

l:ori Ann Clark-and Collin Bradley Clark 1940131
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 10 of 11

Form 2400B (12/15)

UNITED STATES BANKRUPTCY COURT
Northern District of Indiana

Case No. 19-401311

 

Debtor(s)

Chapter 7

MOTION FOR APPROVAL OF REAFFIRMATION AGREEMENT
I (we) the debtor(s), affirm the following to be true and correct:
[ aim not represented: by an attorney in connection with this reaffirmation agreement.
I believe. this reaffirmation agreemient is in my best interest. based on the income and

expenses I have disclosed in my Statement in Support of Reaffirmation Agreement, and
because. (provide any additional relevant reasons the eaurt should consider):

 

 

Therefore, we ask the court for an order approving this reaffirmation agreement wider
the following provisions (check ail applicable baxes):

OG ll U.S.C. §'524(6)(6) (debtor is not represented by an attorney during the
course of the negotiation of the reaffirmation agreement)

O 11 US.C. $'524(m) (presumption of undue. hardship has arisen because

monthly expenses exceed monthly income,-as explained in Part II of Form
2400A, Reaffirmation Documents)

Signed :

 

(Debior)

 

fdoint Debjar, if any)

Date:

 

Lori Ann Clark and Collin Bradley Clark | 9-4013]
Case 19-40131-reg Doc 26 Filed 06/20/19 Page 11o0f11

B2460C (Form 2400€) (12/ i3)

UNITED STATES BANKRUPTCY COURT

Northern District of Indiana

Inre Lori Ann Clark and Collin Bradley Clark, Case No. 19-4013]
Debtor(s)
Chapter 7

ORDER ON REAFFIRMATION AGREEMENT

The'debtor(s) Lori Ann Clark and Collin Bradiey Clark has (have) filed a motion for approval of
the reaffirmation-agreement dated made between the debtor(s) and creditor
Ally Bank. The court held the heating required by 11 U.S.C. § 524(d) on notice to the debtor(s)-and the
creditor on (date), .

COURT ORDER: [1 The-court grants:the debtor's motion under 11 U.S.C. §524(c}(6}{A) arid
approves the reaffirmation agreement described above as not imposing an
undue hardship onthe debtor(s) or a dependent of the debtor(s) and as
being in the best interest of the.debtor(s).

C] The court grants the debters' motion under 11 U.S.C. § 524¢k)}(8) and
approves ihe-reaffirmation agreement described ahove..

(J The:court does not disapprove the reaffirmation agreement under
11 U.S.C. § 524({m).

[] The court disapproves the reaffirmation agreement under
11 U.S.C. § 524(in).

(2 The-court does not approve the reaffirmation agreement.

BY THE COURT

Date:

 

 

United States Bankruptcy Judge

Loti Aim Clark-and Collin Bradley Clark 19-40131

 

 
